United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3978
                                   ___________

Edward Charles Nicholson,               *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Garry Stewart, M.D. Faulkner            *
County Detention Facility;              * [UNPUBLISHED]
Carl Johnson, M.D. Pulaski              *
County Detention Center,                *
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: February 5, 2010
                                Filed: February 23, 2010
                                 ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Edward Nicholson appeals the district court’s1 grant of summary judgment for
defendants in his 42 U.S.C. § 1983 action claiming defendants were deliberately
indifferent to his serious medical needs stemming from his Type II diabetes.




      1
        The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa, sitting by designation in the Eastern District of Arkansas.
Following careful de novo review, see Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th
Cir. 2006), we affirm for the reasons stated by the district court. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-